Citation Nr: 9904058	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  98-09 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for prostatitis, claimed as 
a urological problem.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from July 1991 to August 1994.

This appeal arose from a July 1997 RO rating decision, which 
denied the veteran's claim of entitlement to service 
connection for a urological problem, specifically identified 
as prostatitis.  

The Board of Veterans' Appeals (Board) notes that the 
veteran's substantive appeal (VA Form 9) of June 1998, 
expresses his desire to have the Board decide upon alleged 
errors of fact or law made by the RO in reaching the 
determination being appealed, specifically related to his 
claimed service connection for prostatitis that was denied by 
the RO on July 1997.  38 U.S.C.A. § 7105(d)(5) (West 1991); 
38 C.F.R. § 20.202 (1998); see also Archibald v. Brown, 9 
Vet. App. 124, 132-133 (1996).  Thus, the only perfected 
issue before the Board has been properly entitled above.  


FINDING OF FACT

Prostatitis, claimed as a urological problem, has not been 
diagnosed post service. 


CONCLUSION OF LAW

The claim for service connection for prostatitis is not well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well 
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Anderson, supra; Epps v. Gober, 126 F.3d at 1468, 
and Caluza  v. Brown, 7 Vet. App. 498 (1995).   First, there 
must be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence).  Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods is related to service).  Grottveit v. Brown, 
5 Vet. App. at 92-93; Lathan v. Brown, 7 Vet. App. 359 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

BACKGROUND

The veteran's physical examination at service induction 
reveals no pertinent abnormalities.

A December 1992 service medical record (SMR) entry reveals 
the veteran's complaint of urethral discharge and dysuria 
with known sexually transmitted disease (STD) ten days prior.  
Urethral discharge was white.  Dysuria was noted to be the 
initial occurrence.  No diagnosis was noted.  A rapid plasma 
reagin (RPR) test was drawn, in addition to a urethra gram 
strain, which resulted in no white blood cell (WBC) count and 
no organisms.  The veteran was treated with doxycycline.  
Similar findings are also noted in an undated SMR, with the 
additional note of "now partner (x) condoms," and a January 
1993 follow-up, and a diagnosis of nongonococal urethritis.

A January 12, 1993 SMR entry shows the veteran's complaint of 
urethral discharge 1 day; dysuria 6 days and a previous STD 
history of nongonococcal urethritis.  A diagnosis was 
deferred pending culture.  The examiner's noted assessment 
included irritation only non-venereal disease.  C+S nisseum 
minigitis repeat smear was also noted, which is believed to 
be culture and sensitivity Neisseria meningitidis.

The veteran was treated on January 25, 1993 for a STD.  The 
examiner noted smear consistent with Neisseria meningitis, 
with follow-up culture pending.  The examiner noted 
assessment included "rule out gonorrhea," and prescription 
that consisted of rocephia and doxycycline.

An additional January 1993 SMR entry show the veteran's 
continued use of prescribed medication, also noting the he 
was asymptomatic at that time.

A December 1993 SMR entry reveals the veteran's complaint of 
dysuria 11 months.  The veteran denied any sexual activity 
since the January 1993 STD treatment.  The veteran complaint 
of burning sensation with urination since January 1993 and 
occasional pain on both scrotums, mostly right.  RPR was non-
reactive and HIV test was negative.  Urethra gram stain 
results were negative.  A urethra culture entry shows 
nongonococcal urethritis.  The examiner ruled out stricture 
as cause of dysuria and provided the veteran with doxycycline 
and additional prescription medication.  A January 1994 
follow-up was scheduled if the veteran's scrotum got worse.  

A December 1993 urology consultation noted the veteran's STD 
January 1993 treatment, diagnoses and prescriptions, with the 
additional note that the veteran always has dysuria with 
irritation.  January 27,1994 examination results included in 
this SMR entry noted the veteran's complaint of inconsistent 
mild dysuria (irritation).  Results upon examination included 
negative findings of urethral discharge, negative frequency 
nocturia, negative gross hematuria, negative history of 
kidney infections, prostatitis, negative split stream, good 
"FDS," negative back/flank/inguinal pain.   Findings from a 
digital rectal examination included prostate soft, nontender.  
The examiner further noted that the symptomatology shown was 
not suggestive of stricture stone but may have chronic 
subclinical prostatitis.  
 
In pertinent part, the veteran's August 1994 discharge 
examination included a notation of prostatitis/STD: treated 
without recurrence, not considered disabling.

A VAMC medical report shows a five-day period of 
hospitalization during July 1996, with a discharge diagnosis 
of scrotal hematoma post radical orchiectomy for a presumed 
testicular tumor.  The record contains related VAMC July 1996 
outpatient treatment reports related to the veteran's 
complaint of testicle pain.

A VAMC physician submitted an August 1997 letter that noted 
his treatment of the veteran for testicular cancer.  The 
physician referenced a December 2, 1993 SMR entry related to 
treatment for a recurrent burning with urination felt by the 
urologist to be chronic prostatitis.  The examiner opined 
that this noted disease could be considered for service 
connection.   

A July 1998 VA examination for the veteran's complaint of 
prostatitis noted the veteran's previous STD diagnoses during 
service, including previous medical prescriptions used.  The 
veteran complaints of continued pain with urination; 
described no urethral discharge, no chills, no shakes, and no 
fevers.  The examiner noted the veteran's recently diagnosed 
testicular cancer.  Upon examination, the veteran's prostate 
was firm and of normal size; with no abnormalities; no 
bogginess to the prostate and no pain; stool guaiac was 
negative.  Genitourinary examination revealed no urethral 
discharge.  The examiner noted that, notwithstanding a 
current urinalysis, the veteran's urinary dysfunction was 
most probably due to his testicular cancer and treatment, 
which could not be related to anything in the service.


ANALYSIS

As noted above, the threshold question in all cases is 
whether the claim is well grounded under 38 U.S.C.A. § 
5107(a).  A veteran claiming entitlement to VA benefits has 
the burden of submitting supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible, that is one which is meritorious on its 
own or capable of substantiation.  Tirpak v. Derwinski, supra 
at 609-611.  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  See Grottveit 
v. Brown, supra at 92-93.  In order for a claim to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability. See Rabideau v. 
Derwinski, supra; and evidence of incurrence or aggravation 
of a disease or injury in service.  See Anderson and Caluza 
v. Brown, supra at 506; 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§  3.303, 3.304.  

If, as is evident in this case, the veteran fails to submit 
evidence in support of a plausible claim, the VA is under no 
duty to assist the veteran in the development of his claim.  
See Grottveit at 93.  Furthermore, a claim that is not well 
grounded must be denied.  See 38 U.S.C.A. § 7105(d)(5) (West 
1991); See also Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Board finds the claimant has not satisfied the first 
element of a well-grounded claim.  The veteran has submitted 
an August 1997 letter from a VAMC examiner who noted that the 
service medical records reflected treatment for recurrent 
burning pain with urination that a urologist in service 
believed to be a "chronic" prostatitis.  The examiner 
indicated that "this was a disease which [the veteran] did 
have in service and could be considered for service 
connection for that."  The Board notes that this statement 
does not include an opinion or diagnosis that the veteran 
currently had prostatitis.  On its face, the opinion only 
indicates that a disease was present in service and that a 
urologist in service believed it was "chronic" prostatitis.  
Even assuming this statement is true, the veteran would still 
have to show a current manifestations of prostatitis.  The 
question of whether the veteran currently has manifestations 
of prostatitis was directly addressed at the July 1998 VA 
examination.  The examiner noted the veteran's treatment for 
a disorder that was related to a separate claim, but 
conclusively ruled out the existence of prostatitis.  

Thus, the veteran has failed to provide competent evidence 
that he currently has the claimed disability of prostatitis.  
See Rabideau v. Derwinski, supra.   The existence of a 
current disability is the cornerstone of a well grounded 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. at 505; Brammer v. 
Derwinski, 3 Vet. App. at 225; Rabideau v Derwinski, 2 Vet. 
App. 141, 143 (1992).  If there is no diagnosed current 
disability, the veteran has failed to satisfy the first prong 
of a well grounded claim under Caluza.  
    
Nor would the result change in this case with consideration 
of 38 C.F.R. § 3.303(b). The medical evidence before the 
Board neither demonstrates a chronic disability in service or 
a post-service continuity of symptomatology.  Although an 
examiner in service noted that the veteran "may have chronic 
subclinical prostatitis," the record in this case shows that 
the condition in service was not, in fact, chronic.  Neither 
the subsequent SMRs nor the veteran's discharge examination 
diagnosed prostatitis.  The discharge examination indicated 
the veteran's prostatitis/STD was treated without recurrence 
and was not considered disabling.  These notations, coupled 
with negative findings from the veteran's July 1998 VA 
examination, demonstrate that a chronic disease was not 
present in service.  Accordingly, the veteran can not 
satisfied the first prong of a well-grounded claim under 
Caluza on the basis of "chronicity."  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998); see also, Grottveit v. Brown and Lathan v. Brown, 
supra.
         
As to the veteran's assertions of continuity of symptoms, the 
Board must note that while the veteran is competent to 
describe manifestations perceptible to a lay party, he is not 
competent to link those manifestations to an underlying 
disability that is not itself perceptible to a lay party.  
The disabilities shown in this record are not of the type a 
lay party can identify.  Espiritu, supra. 

Furthermore, while he was given the opportunity to present 
alternative documents throughout the administration of his 
appeal, the veteran has not identified any other obtainable 
evidence that would make his claim well grounded.   
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996); see also 
Franzen v. Brown, 9 Vet. App. 235 (1996) and Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Although where a 
claim is not well grounded, the VA does not have a statutory 
duty to assist the claimant in developing facts pertinent to 
the claim, the VA may be obligated under 38 U.S.C.A. § 
5103(a) (West 1991 & Supp. 1998) to advise a claimant of 
evidence needed to complete the application.  Robinette v. 
Brown, 8 Vet. App. 69 (1995), Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Espiritu, 2 Vet. App. at 494 (1992).  The 
Board finds that this obligation was satisfied throughout the 
veteran's appeal, including in the statement of the case, the 
supplemental statement of the case and numerous RO letters 
sent to the veteran.  Although informed of the specific 
evidence required to support his claim, the veteran has 
relied solely on his lay assertions as to medical causation 
and a VAMC examiner's statement that can not make his claim 
plausible and he has not provided any indication of the 
existence of additional evidence that would make his claim 
plausible.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, no 
further action is required to apprise the veteran of the 
evidence needed to complete his application.

Finally, the Board notes that the result would not change if 
this claim were reviewed in the alternative on the merits.  
Holbrook v. Brown, 8 Vet. App. 91 (1995).  The record has 
been developed fully, to include a VA examination.  Even if 
the August 1997 communication from the VA physician could be 
deemed sufficient to well ground the claim, the fact remains 
that this letter still does not assert the existence of 
current manifestations of prostatitis.  On the other hand, 
the VA examination of July 1998 clearly found no residuals 
and made no diagnosis of prostatitis.  The Board finds the 
complete VA examination of July 1998 is plainly entitled to 
far more probative weight than the brief and conclusory 
August 1997 letter.  Thus, the negative evidence clearly 
outweighs the positive evidence and the benefit of the doubt 
doctrine is not for application.



ORDER

Entitlement to service connection for prostatitis is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

